Title: William Cabell Rives to James Madison, 23 September 1828
From: Rives, William Cabell
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Castle-Hill
                                
                                Sept. 23rd 1828.
                            
                        
                        
                        I had hoped to have had it in my power, before this time, to be at Montpelier; but having been deprived of
                            that pleasure by a recent absence of four or five weeks from home, I trouble you with this communication only to say to
                            you that we shall hope to have the pleasure of seeing you here, on your way to the university. If it should not consist
                            with your arrangements to spend a day or two with us, which the gratification we derived from the visit you were kind
                            enough to pay us, last summer, makes us desire the more, you will, in any event, find this a convenient stage in your
                            journey, & I hope you will do us the favour to make it such, on all future occasions, as well as the present. Mr.
                            Monroe promised that he would call upon us, & we shall hope to have the pleasure of seeing him with you. If the
                                siege of the last summer at the University, which, I fear, must have well nigh exhausted
                            Mrs. Madison’s patience, as well as your own, has not had the effect of forming in her mind an association of unpleasant
                            ideas with every thing belonging to Albemarle, too strong to be overcome, we should be exceedingly happy if she would
                            accompany you as far as this, where she would be in a position to hear from you frequently, & to regulate her
                            ulterior movements, as occasion might require. I beg to join Mrs. Rives in asking you to make this proposition, together
                            with our best respects, acceptable to Mrs. Madison, & renewing to yourself the assurances of my profound &
                            cordial respect, I remain your obt. serv.
                        
                        
                            
                                W C Rives
                            
                        
                    